98 F.3d 1344
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Gregory TURNER, Plaintiff-Appellant,v.Benny CALDWELL, Captain Hatchet, Lieutenant Hopkins, andLieutenant Webster, Defendants-Appellees.
No. 95-1875.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 8, 1996.*Decided Oct. 8, 1996.

Before COFFEY, EASTERBROOK, and KANNE, Circuit Judges.

ORDER

1
On October 25, 1991, inmate Gregory Turner was struck from behind by another inmate in an unprovoked attack at the Cook County Jail.  In this civil rights suit pursuant to 42 U.S.C. § 1983, Turner alleges that defendants deprived him of due process after the assault by transferring him from one segregated unit to another, less desirable, unit, and that they subjected him to cruel and unusual punishment by failing to protect him from his assailant, delaying medical treatment of his wound for five to seven minutes, housing him in a cold cell with a steel door, permitting him only one shower a week, and briefly denying him law library access and gym time.  In a thorough opinion, the district court granted summary judgment to the defendants.  For the reasons stated by the district court, we AFFIRM.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)